DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 — 12 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not fairly teach or disclose alone or in combination the highlighted portions below.

1. A system for hybrid callback management with biometric authentication, comprising:
a callback cloud service comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first programming instructions, when operating on the processor, cause the processor to:
maintain relevant agent, user, and brand data from an on-premise callback system:
send a biometric authentication request to a user device;
obtain from the user device, an identity indicator based on the biometric authentication request relating to the identity of a user of the device:
execute callback requests;
an on-premise callback system comprising at least a processor, a memory, and a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second programming instructions, when operating on the processor, cause the processor to:
send data related to callback objects, agents, and users to a callback cloud service;
receive consumer calls to a brand:
create a callback object upon a consumer requesting a call back from a brand, the callback object comprising the identity indicator;
schedule a callback with consumers based on consumer availability and agent scheduling;
execute callbacks between consumers and agents at a specified time;
connect the two parties, when the two first and second called parties are online; and
confirm, using the identity indicator, whether the user of the device is an authorized user.

7. A method for hybrid callback management with biometric authentication, comprising the steps of:
maintaining relevant agent, user, and brand data from an on-premise callback system, using the callback cloud service;

sending a biometric authentication request to a user device:
obtaining from the user device, an identity indicator based on the biometric authentication request relating to the identity of a user of the device;
executing callback requests, using the callback cloud service;
calculating estimated wait times for callbacks, using the callback cloud service;
sending data related to callback objects, agents, and users to the callback cloud service, using the on-premise callback system:
receiving consumer calls to a brand, using the on-premise callback system:
creating a callback object upon a consumer requesting a call back froma brand, the callback object comprising the identity indicator;
scheduling a callback with consumers based on consumer availability and agent scheduling, using the on-premise callback system:
executing callbacks between consumers and agents at a specified time, using the on-premise callback system; and
connecting the two parties, when the two first and second called parties are online: and
confirming, using the identity indicator, whether the user of the device is an authorized user.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 11,394,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and those of the patent are only obvious word or phrase changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 - 272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 -7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see  http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
18Nov2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652